18-22552-rdd        Doc 227        Filed 12/14/18 Entered 12/14/18 17:09:26        Main Document
                                                Pg 1 of 5


LaMONICA HERBST & MANISCALCO, LLP
Counsel to Marianne T. O’Toole, as Trustee
3305 Jerusalem Avenue, Suite 201
Wantagh, New York 11793
Telephone: (516) 826-6500
Holly R. Holecek, Esq.

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
In re:                                                            Chapter 7

MICHAEL P. D’ALESSIO, et al.,                                     Case No.: 18-22552 (RDD)
                                                                  (Jointly Administered)
                           Debtors.
--------------------------------------------------------------x
 APPLICATION SEEKING ENTRY OF AN ORDER, PURSUANT TO FEDERAL RULE
      OF BANKRUPTCY PROCEDURE 2004, DIRECTING THE PRODUCTION OF
                           DOCUMENTS BY CAPITAL ONE BANK, N.A.

TO THE HONORABLE ROBERT D. DRAIN
UNITED STATES BANKRUPTCY JUDGE

        Marianne T. O’Toole, as Chapter 7 Trustee (“Trustee”) of the jointly administered estates

of Michael P. D’Alessio, et al. (collectively, “Debtors”), by her undersigned counsel, submits

this application (“Application”) seeking the entry of an Order, pursuant to section 105(a) of Title

11 of the United States Code (“Bankruptcy Code”) and Rule 2004 of the Federal Rules of

Bankruptcy Procedure (“Bankruptcy Rules”), directing the production of certain records,

documents and electronic files that are in the possession, custody and control of Capital One

Bank, N.A. (“Capital One”) and respectfully sets forth and represents as follows:

                        JURISDICTION AND STATUTORY PREDICATES

        1.       The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

1334.

        2.       This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A).

        3.       The statutory predicates for the relief requested herein include section 105(a) of

the Bankruptcy Code and Bankruptcy Rule 2004.
18-22552-rdd     Doc 227      Filed 12/14/18 Entered 12/14/18 17:09:26              Main Document
                                           Pg 2 of 5



                                        BACKGROUND

       4.      On April 17, 2018, an involuntary petition was filed against Michael P. D’Alessio

in the United States Bankruptcy Court for the Southern District of New York (“Court”).

       5.      On May 17, 2018, the Court entered an Order for relief with the consent of debtor

Michael P. D’Alessio.

       6.      Marianne T. O’Toole was appointed as the Chapter 7 Trustee of the estate of

Michael P. D’Alessio and, by operation of law, Marianne T. O’Toole is the permanent Chapter 7

Trustee of the estate of Michael P. D’Alessio.

       7.      Pursuant to Orders of the Court, twenty-five affiliated corporate Chapter 7 cases

are being jointly administered under debtor Michael P. D’Alessio’s case.

       8.      To fulfill her statutory duties, the Trustee requires additional documents and

information from Capital One and believes that discovery from Capital One will provide critical

details into assets of debtor Michael P. D’Alessio’s estate (and possibly assets of affiliated

Debtors’ estates).

                     RELIEF REQUESTED AND BASIS FOR RELIEF

       9.      This Application is made pursuant to Bankruptcy Rule 2004 for entry of an Order

directing the production of records and documents by Capital One, which are particularly set

forth in the proposed order annexed to this Application as Exhibit A (“2004 Order”).

       10.     The duties of the Trustee, as set forth in section 704(a) of the Bankruptcy Code,

include, among other things: (a) collecting and reducing to money the property of the Debtor’s

estate; (b) being accountable for all property received; (c) investigating the financial affairs of

the Debtor; and (d) making a final report and filing a final account of the administration of the

estate with the court and with the United States trustee. See 11 U.S.C. § 704(a).



                                                 2
18-22552-rdd      Doc 227      Filed 12/14/18 Entered 12/14/18 17:09:26             Main Document
                                            Pg 3 of 5



        11.     Bankruptcy Rule 2004 provides that “[o]n motion of any party in interest, the

court may order the examination of any entity . . . . [as to] the acts, conduct, or property or to the

liabilities and financial condition of the debtor, or to any matter which may affect the

administration of the debtor’s estate . . . .” FED. R. BANKR. P. 2004(a), (b); see In re Corso, 328

B.R. 375, 383 (E.D.N.Y. 2005) (noting that “the scope of this examination is broader than

discovery permitted under the Federal Rules of Civil Procedure” (citations omitted)); Martin v.

Keybank of New York, 208 B.R. 807, 810 (N.D.N.Y. 1997) (observing “general rule [] that the

scope of a Rule 2004 examination is very broad and great latitude of inquiry is ordinarily

permitted” (citation omitted)); see also In re CENA’s Fine Furniture, Inc., 109 B.R. 575, 577 n.2

(E.D.N.Y. 1990) (“The scope of a Rule 2004 examination is unfettered and broad . . . .

Examinations under Rule 2004 are allowed for the purpose of discovering assets and unearthing

frauds.” (citation omitted)); In re Atlantis B.V., Case No. 10-12308 (MG), 2010 Bankr. LEXIS

4243, at *10 (Bankr. S.D.N.Y. Nov. 24, 2010) (noting “[i]t is well established that the scope of a

Rule 2004 examination is very broad” (citation omitted)); In re Parikh, 397 B.R. 518, 525–26

(Bankr. E.D.N.Y. 2008) (“A Rule 2004 examination has been likened to a ‘fishing expedition,’

the scope of which is broad. . . . The primary purpose of allowing broad discovery in Rule 2004

is to expedite the locating of assets of the estate.” (citations omitted)).

        12.     On May 30, 2018, certain schedules and a Statement of Financial Affairs were

filed on behalf of debtor Michael P. D’Alessio. See Dkt. No. 24. In response to number 17 on his

Schedule A/B: Property, i.e., deposits of money, debtor Michael P. D’Alessio did not list any

checking, savings or other financial accounts. See Dkt. No. 24 at 5. In response to number 20 on

his Statement of Financial Affairs, i.e., financial accounts or instruments closed within 1 year of




                                                   3
18-22552-rdd      Doc 227     Filed 12/14/18 Entered 12/14/18 17:09:26          Main Document
                                           Pg 4 of 5



the Petition Date, debtor Michael P. D’Alessio did not list Capital One. See Dkt. No. 24 at 365-

366.

       13.     The Trustee has since learned that debtor Michael P. D’Alessio (individually or

jointly with another person or entity) maintains (or maintained) an account at Capital One ending

*1633. No statements or information relating to any accounts at Capital One have been provided

to the Trustee on behalf of any of the Debtors. Accordingly, the Trustee submits that it is

necessary to effectuate a turnover of books and records from Capital One. In particular, the

Trustee seeks account opening applications, bank statements, cancelled checks, wire transfer

confirmations and other account-related documents for any and all accounts maintained by or on

behalf of debtor Michael P. D’Alessio, individually or jointly with any other person or entity.

The Trustee also seeks similar documents for all accounts over which debtor Michael P.

D’Alessio had signature authority.

       14.     Under the 2004 Order, responsive documents are to be turned over to the

Trustee’s undersigned counsel by the date set forth in subpoenas issued in accordance with

Federal Rule of Civil Procedure 45(a)(1)(A), made applicable by Bankruptcy Rules 9016 and

2004. Any subpoena issued will provide Capital One not less than twenty-one (21) days from

service for the production of the records, documents and electronic files requested in the 2004

Order. Furthermore, the Trustee respectfully requests that service of any subpoena and the 2004

Order by certified mail, return receipt requested, to Capital One at its last known address, place

of business or such other address as the Trustee may subsequently discover, be deemed good and

proper service of such subpoena.

       15.     The Trustee has not previously filed an application for the relief requested herein

to this or any other Court.



                                                4
18-22552-rdd      Doc 227      Filed 12/14/18 Entered 12/14/18 17:09:26           Main Document
                                            Pg 5 of 5



       16.     By virtue of the foregoing, the Trustee respectfully submits that she is entitled to

the relief requested herein.

       WHEREFORE, the Trustee respectfully requests that the Court enter the 2004 Order

directing Capital One to produce the records, documents and electronic files described therein,

and granting such other, further, and different relief as the Court deems just and proper.

Dated: December 14, 2018
       Wantagh, New York                      LaMONICA HERBST & MANISCALCO, LLP
                                              Counsel to Marianne T. O’Toole, as Trustee

                                      By:     s/ Holly R. Holecek
                                              Holly R. Holecek, Esq.
                                              3305 Jerusalem Avenue, Suite 201
                                              Wantagh, New York 11793
                                              Telephone: (516) 826-6500




                                                 5
